Chapman, J.
The demandant’s affidavit ought to have been admitted in evidence, for it contains all that is required by Gen. Sts. c. 140, § 43. It need not state the rendering of an account or the disposition that has been made of the purchase money. *320The questions raised as to the admission of the other evidence as a substitute for it, are therefore immaterial.
The tenant’s claim for improvements was properly rejected. Such a claim does not exist against the mortgagee or those claiming under him, in favor of a tenant who has possession of the land as owner of the equity. Exceptions overruled.